Citation Nr: 0739553	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for weight loss due to 
undiagnosed illness.

2.  Entitlement to service connection for fever, chills, and 
night sweats due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, elevated 
liver enzymes and gastrointestinal symptoms due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in February 2001.

In a June 2001, decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2003 Order, the Court 
granted the parties' joint motion and vacated the Board's 
June 2001 decision and remanded the matter to the Board for 
further action to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The Board, in turn, remanded the 
case in October 2003 to the RO for VCAA compliance and 
further development.  The Board again remanded the case in 
September 2006 for compliance with the October 2003 remand.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran does not suffer from chronic disability 
manifested by weight loss.

3.  The veteran's complaints of fever, chills and night 
sweats have been associated with clinically diagnosed 
disorders which are not related to his active military 
service.

4.  The veteran does not suffer from chronic disability 
manifested by fatigue.

5.  The veteran does not suffer from chronic disability 
manifested by elevated liver enzymes.

6.  The veteran suffers from a chronic gastrointestinal 
disability which was manifested during active duty service.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by weight loss was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

2.  Chronic disability manifested by fever, chills, and night 
sweats was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  Chronic disability manifested by fatigue and elevated 
liver enzymes was not incurred in or aggravated by the 
veteran's military service. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  Disability manifested by gastrointestinal symptoms was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in April 2004 and September 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April 2004 and September 2006 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised, at page 3 in both letters, 
to submit information describing the additional evidence or 
the evidence itself.  The Board concludes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, prior to enactment of 
the VCAA, by an April 1999 rating decision, the RO denied the 
veteran's claim.  In its October 2003 remand, the Board noted 
that the veteran had not received adequate VCAA notice and 
remanded the case to the RO.  The RO then took action to 
correct any defect by sending VCAA notices in April 2004, and 
again in September 2006 upon Board remand.  

Thus, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  Although 
the notices provided to the veteran in April 2004 and 
September 2006 were not given prior to the first AOJ 
adjudication of the claim, the notices were provided prior to 
the veteran's claim being readjudicated by the RO in 
subsequent supplemental statements of the case and returned 
to the Board for appellate review.  The contents of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
September 2006 VCAA letter also provided notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records, VA medical opinion and a VA examination 
report.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded a VA examination in December 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

The veteran is seeking service connection for a number of 
symptoms he attributes to undiagnosed illnesses associated 
with service in the Persian Gulf.  The symptoms consist of 
weight loss, fever, chills, night sweats, fatigue, elevated 
liver enzymes and gastrointestinal symptoms.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

Service medical records reflect that the veteran was treated 
at various points in connection with complaints that included 
fevers and/or chills.  For instance, in March 1989, the 
veteran complained of chills, although he denied vomiting and 
diarrhea, stating that he felt sick "all over."  His 
temperature was 96.2 degrees, and the assessment was viral 
syndrome.  In November 1990, the veteran complained of 
diarrhea over the previous 24 hours, accompanied by 
dizziness, headaches, and chills.  His temperature was 98.6 
degrees, and the assessment was gastroenteritis.  In February 
1992, the veteran complained of cold symptoms of two weeks 
duration, stating that he felt sluggish and experienced hot 
flashes, as well as chills.  The veteran's temperature was 
97.6 degrees, and the assessment was upper respiratory 
infection.  In May 1992, the veteran complained of a fever 
and blood tinged sputum.  His temperature was 99.2 degrees, 
and the assessment was a cough secondary to rhinitis.  During 
a separation examination in May 1992, the veteran reported a 
history of fevers of unknown cause, and of diarrhea and or 
vomiting.  He further indicted that he experienced a fever of 
10 days duration, for which he was not hospitalized.  The 
veteran, who weighed 141 pounds during an entrance 
examination in October 1987, weighed 160 pounds during the 
separation examination, and the separation examination 
revealed no abnormality other than  scars on the center of 
the back and on the right knee.

All of the post service treatment records associated with the 
claims file have been reviewed.  In sum, after his separation 
from service, the veteran was hospitalized in August 1992, 
after presenting complaints of chronic fatigue, swollen 
glands, fever and night sweats.  The veteran indicated that 
he had been stationed in the Persian Gulf from September 1990 
to April 1991 and that during his stay in the Persian Gulf he 
had an illness consisting of a fever, diarrhea and vomiting 
that lasted one week and resolved without treatment.  The 
veteran also indicated that he returned to Fort Bragg in 
April 1991 where he was stationed until June 1992; that two 
months after returning from the Persian Gulf, he began to 
experience fevers, chills and night sweats that resolved 
without intervention; and that as of three months after his 
return he experienced symptoms that included sinus problems.  
The veteran stated that he experienced ongoing fatigue, night 
sweats, fevers and chills, beginning four months prior to 
admission.  Blood work at the time of admission revealed a 
minimally elevated liver function test, and the veteran was 
admitted for further work up.  The assessment at the time of 
admission was systemic illness, as well as a history of fever 
and chills.  A note reflected that a determination concerning 
an infectious/inflammatory disease had to be ruled out and 
that the veteran's symptoms were not directly related to 
service in the Persian Gulf, although a question mark 
associated with this point suggested some possibility that 
the conclusion might not be final.  Liver and abdominal 
ultrasounds obtained during the course of hospitalization 
were normal.  Hospital staff obtained an infectious disease 
consult that resulted in a determination that the veteran did 
not have any systemic diseases that could be found on 
examination.  According to the discharge report, the staff at 
some future point was to check all the viral serologies that 
had been drawn during the course of hospitalization.  

That same month, the veteran also underwent a Gulf War 
Registry examination.  An October 1992 letter to the veteran 
noted that the only medical problem found at the examination 
was viral syndrome.  

During a follow-up visit in October 1992, the veteran, 
indicated that he felt better. He indicated that he 
experienced no fevers since mid-September, although he had 
some fatigue.  The veteran's temperature at that point was 
97.9 degrees.  In November 1992, the veteran, who weighed 163 
pounds, presented no complaints during a visit; previous 
cultures apparently revealed no hepatitis C, although they 
appear to have revealed hepatitis B antigen.  The veteran's 
temperature was 97 degrees, and a treating physician rendered 
an impression of recurrent sinusitis with no current disease.

In January 1993, the veteran returned for a follow-up of 
liver enzymes.  Liver enzymes on that day were normal, and 
the veteran's temperature was 97 degrees. The assessment was 
serologic evidence of a past infection with hepatitis B and C 
and a recent infection with hepatitis A.  A note to that 
assessment reflected that the increase in the veteran's liver 
enzymes were likely due to resolving hepatitis A.  Another 
January 1993 entry, which showed a history of fevers, fatigue 
and intermittent shortness of breath since July 1992, also 
reflected that the veteran, who weighed 158 pounds at that 
time, denied a history of weight loss and included an 
assessment of a history of febrile syndrome of unknown 
etiology.

In July 1993, the veteran weighed 159 pounds and complained 
of chronic fatigue and chills.  The veteran's temperature was 
97 degrees, and physical examination revealed no abnormality.  
The assessment was an unknown illness.  In February 1994, the 
veteran complained of a sore throat and of night sweats.  The 
veteran weighed 160 pounds, his temperature was 99.7 degrees, 
and the assessment was upper respiratory 
infection/bronchitis.  A February 1995 treatment record 
showed that the veteran complained of nausea.  The examiner 
noted a history of multiple complaints of viral illness, 
systemic complaints, sinusitis, fever, chills and night 
sweats.  The impression was nausea of unclear etiology.  In 
September 1995, the veteran, who weighed 162 pounds, 
complained of fatigue and weakness of two days duration, as 
well as a sore throat.  The veteran's temperature was 98 
degrees, and the diagnostic impression was to rule out 
mononucleosis and possible bronchitis.  However, an August 
1996 Reserve service examination showed no complaints or 
findings of fever, chills, night sweats, fatigue, elevated 
liver enzymes or gastrointestinal symptoms.  The veteran 
weighed 153.  

In February 1997, the veteran complained of general malaise, 
a sore throat, and a fever of five days duration.  The 
veteran's temperature was 96.9 degrees; the diagnostic 
impressions were bronchitis and pharyngitis.  In April 1997, 
the veteran complained of a light fever of four days 
duration, as well as stress and a 15 pound weight loss over 
five years.  It was noted that he was working the 3rd shift 
as a corrections officer.  The diagnostic impression was 
viral syndrome.  A September 1997 treatment record showed 
that the veteran was diagnosed with sinus congestion, rule 
out sinusitis.  

In February 1998, the veteran's complaints included nasal 
congestion, attributed by a treating physician to chronic 
sinusitis/allergic rhinitis, as well as a loss of three to 
five pounds over the previous month.  The veteran, who 
reportedly worked out at least three time per week, also 
complained of decreased energy, although he had no muscular 
fatigue.  The treating physician's assessment was that the 
veteran's history of decreased energy was not associated with 
any specific medical problems, and the physician assured the 
veteran that being tired at the end of the day was normal for 
the veteran's level of activity.

In April 1998, the veteran, who weighed 151 pounds, presented 
to a private physician complaints of feeling tired and 
drained in the evenings during the previous seven years.  
Examination revealed a trim, well appearing male. Examination 
revealed little abnormality, although the prostate was 
slightly boggy. The veteran's temperature was 98.6 degrees, 
and the assessment was a healthy appearing young male.  The 
physician assured the veteran that his symptoms were not 
suggestive of a particular disease process.  The physician 
also recommended that the veteran maintain his workout 
program and that he keep his weight trim, in light of a 
family history of possible hypertension and diabetes.

During a hearing in February 2001, the veteran testified that 
three to six months after leaving service he noticed a weight 
change of up to 20 pounds.  He also testified that he first 
began experiencing frequent low grade fevers during service 
upon his return from the Persian Gulf, as well as colds and 
flu-like symptoms, and that he has since experienced 
recurrences of those symptoms at various intervals ranging 
from three months to one year.  According to the veteran, no 
one has been able to ascertain the cause of his symptoms.  
The veteran also complained of gastrointestinal symptoms, 
fatigue and elevated liver function.  He indicated that he 
first felt fatigued after his separation from service.

In a September 1996 statement and at the Board hearing, the 
veteran's wife indicated that she met the veteran after he 
returned from the Persian Gulf, but before the veteran left 
the service, and that she and the veteran were married after 
the veteran's separation from service.  She also testified 
that she noticed a loss in the veteran's weight between the 
time that she first met him and when they were married.  She 
further testified that she observed night sweats and that, 
some time after the veteran's separation from service, he 
began to demonstrate fatigue.

In August 2003, the veteran submitted sick leave records from 
his former employers.  The records do show that the veteran 
missed work due to sinus infections, flu, and virus.  

In August 2005, after reviewing the claims file, a VA 
examiner opined that the medical record did not indicate that 
the veteran had a chronic problem with weight loss, night 
sweats, diarrhea, nausea, fever or abnormal live function 
test.  The examiner further stated that the veteran's weight 
had been stable since 1992 and there was no evidence of 
recurrent chronic complaints related to the other issues.  
Further, the examiner noted that the veteran's liver function 
testing had been normal since 1992 and there was no evidence 
of Hepatitis A based on testing in 1992 and 1995.  Lastly, 
the examiner provided that there was no apparent link between 
the veteran's symptoms and his active military duty.  

However, since the August 2005 examiner did not examine the 
veteran, on remand, the veteran was afforded a VA examination 
in December 2006.  The claims file was reviewed.  On 
examination, the veteran weighed 166.3 and his temperature 
was 97.3.  The examiner noted that the veteran's weight loss 
was less than 10 percent compared to baseline.  The liver 
tests were normal.  The examiner noted that the veteran did 
not meet the criteria for a diagnosis of chronic fatigue 
syndrome.  Further, the examiner stated that the medical 
record did not show documentation of elevated temperature.  
He also indicated that the veteran had varying weights, but  
without progressive or consistent weight loss.  Moreover, the 
examiner noted that the veteran had documented allergic 
rhinitis, which best fitted allergic etiology.  In sum, the 
examiner did not find that the veteran had any chronic 
disabilities manifested by weight loss, fever, chills, night 
sweats, fatigue or elevated liver enzymes.  However, the 
examiner did note that the veteran had chronic intermittent 
diarrhea dating from his military career, which was caused by 
one or more of the following: irritable bowel syndrome or 
inflammatory bowel disease.  The examiner noted that which of 
these operatives depends on a GI examination to be provided 
at the next bout of diarrhea.  

The Board finds that given that both VA examiners reviewed 
the claims file extensively with the express purpose of 
determining whether the veteran suffered from any chronic 
disabilities manifested by the symptoms described, the August 
2005 VA opinion and December 2006 VA examination have a high 
probative value.   

Initially, the Board notes that service connection has 
already been established for allergic rhinosinusitis with 
symptoms of sinus infections, dry cough, swollen neck lymph 
nodes, and headaches.  

With respect to the issue of gastrointestinal symptoms, the 
Board finds that the medical community has not clearly 
attributed these symptoms to a medical diagnosis.  The 
December 2006 VA examiner indicated that the veteran's 
symptoms could be due to either irritable bowel syndrome or 
inflammatory bowel syndrome.  Nevertheless, the medical 
evidence of record does show that the veteran has had 
intermittent complaints of nausea and diarrhea since service.  
The December 2006 VA examiner also indicated that these 
symptoms dated from the veteran's active service.  Thus, 
resolving all benefit of the doubt in favor of the veteran, 
the Board concludes that service connection is warranted for 
gastrointestinal disability causally related to his active 
duty service.  It appears that the gastrointestinal symptoms 
have been attributed to one of two medical diagnoses; as 
such, service connection on an undiagnosed illness theory is 
precluded.  However, regardless of the medical diagnosis 
which may be used to describe this disability, a medical 
examiner has opined that the disability dates from the 
veteran's active duty service.  Service connection is 
therefore warranted based on incurrence in service.  

With respect to the remaining issues, notwithstanding the 
veteran's complaints, the evidence before the Board suggests 
that those complaints are not associated with an undiagnosed 
disorder or a diagnosed disorder related to service.  The 
veteran complains of weight loss, and an April 1998 
examination revealed a weight of 151 pounds, as compared to 
earlier weights slightly in excess of 160 pounds.  The April 
1998 examination, however, suggested that the veteran was 
healthy in appearance and the examiner did not note any 
excessive weight loss.  Importantly, the August 2005 VA 
opinion and December 2006 VA examination did not find that 
the veteran suffered from a chronic disability manifested by 
weight loss.  In fact, the December 2006 VA examiner noted 
that the veteran's weight varied, but stated that these 
variances did not demonstrate progressive or consistent 
weight loss.  It would appear that the minor fluctuations in 
weight shown over the years have not attracted the concern of 
any of the trained medical personnel who have treated the 
veteran.  Further, at times, it appears that the minor 
fluctuations have been associated with acute and transitory 
illnesses such as viral infections, sinus problems, etc.  In 
sum, the Board is unable to find that the veteran suffers 
from a chronic disability manifested by weight loss.  

The veteran also complains of a history of fever, chills and 
night sweats after his return from the Persian Gulf.  The 
claims file, further, documents complaints of fever-like 
symptoms at various points in time both during service and 
after service, although medical health care providers have 
not characterized temperature readings as abnormal when 
reported.  Further, there is some evidence that complaints of 
fevers could not be explained.  In particular, in January 
1993, a VA physician assessed a history of febrile syndrome 
of unknown etiology, and in July 1993, another VA physician 
assessed unknown illness after a consultation during which 
the veteran articulated complaints that included both fatigue 
and chills.  Nevertheless, even though physicians on two 
occasions were unable to diagnose an illness associated with 
complaints of fever/chills, it does not follow that the 
veteran's complaints are manifestations of a chronic 
disability that cannot be attributed to known clinical 
diagnoses.  The vast majority of medical entries documenting 
complaints that include fever/chills/and/or night sweats 
contain a diagnosed disorder, more often than not a viral 
infection or an upper respiratory infection.  There is also 
no medical opinion that the various complaints of fevers in 
service were related to each other or otherwise represented a 
chronic ongoing disorder.  These disorders, with the 
exception of the service-connected rhinosinusitis disability, 
have been shown to be acute in nature.  The Board notes that 
there has also been medical evidence of chronic bronchitis; 
however, there is no medical evidence suggesting that 
complaints in service attributed to viral infections 
constituted the onset of chronic bronchitis.  Significantly, 
after reviewing the claims file, both the August 2005 VA 
opinion and December 2006 VA examination did not find that 
the veteran suffered from a chronic disability manifested by 
fever, chills or night sweats.  Therefore, the medical 
evidence suggests not only that the veteran's reported 
complaints of fevers, chills, and/or night sweats do not 
represent a chronic undiagnosed disability, but that any 
diagnosed disorder associated with complaints of fever-like 
symptoms after service is not related to service, with the 
exception of the already service-connected rhinosinusitis 
disability.

The veteran has also claimed that his fatigue as well as 
elevated liver enzymes is due to an undiagnosed illness.  
Medical records do document ongoing complaints of fatigue.  
Further, the July 1993 entry assessed an unknown illness.  
However, in February 1997, a physician diagnosed bronchitis 
and pharyngitis after the veteran presented complaints that 
included malaise.  Subsequently, in February 1998, a 
physician concluded that the veteran's complaints of 
decreased energy were not related to a specific medical 
problem, and in April 1998, a private physician concluded 
that similar complaints did not suggest a disease process.  
The February and April 1998 assessments, together with the 
notation in February 1998 that the veteran's level of energy 
was normal for the veteran's level of activity and the 
characterization in April 1998 of the veteran as healthy, 
suggest that the veteran's complaints of long-term fatigue do 
not represent an underlying disorder.  Although complaints of 
malaise may be associated a various points in time with a 
disorder such as bronchitis, that disorder is unrelated to 
service.  Moreover, the December 2006 VA examination opinion 
clearly stated that the veteran did not meet the criteria for 
chronic fatigue syndrome.  The Board, therefore, concludes 
that the veteran's complaints of fatigue are not associated 
with an undiagnosed disorder and, to the extent associated 
with a diagnosed disorder, are not associated with a 
diagnosed disorder that had its onset in service.

Further, although liver enzymes were apparently elevated in 
August 1992, liver and abdominal ultrasounds were normal.  
Nevertheless, a November 2002 VA treatment record noted that 
although previous cultures revealed no hepatitis C, they 
appeared to have revealed hepatitis B antigen.  Further, a 
January 1993 opinion attributed the veteran's elevated 
enzymes to a past hepatitis infection, and particularly to a 
recent hepatitis A infection.  After reviewing the claims 
file, the August 2005 examiner indicated that the lab data 
from 1992 argued against hepatitis A, B or C as the cause of 
the abnormal liver function tests in 1992.  The examiner 
noted that the veteran's liver function tests had been normal 
since then and, thus, the problem was self-limited.  The 
examiner indicated that the cause of the abnormal tests were 
not determined and still remained uncertain, but it may have 
been due to an undefined viral illness or possibly a drug 
reaction.  The December 2006 VA examination noted the August 
2005 VA opinion and on examination, found the no abnormality 
of the veteran's liver.  Both the August 2005 VA opinion and 
December 2006 VA examination concludes that the veteran did 
not suffer from a chronic disability manifested by elevated 
liver enzymes.  

The Board acknowledges the hearing testimony of the veteran 
and his wife where they described the ongoing symptoms that 
the veteran has suffered over the years and indicating that 
the medical community had not been able to ascertain the 
cause of these symptoms.  However, medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).   Here, while the veteran and his spouse 
are competent to describe the symptoms he experienced during 
and after service, neither have the medical expertise to 
diagnose the symptoms or determine whether the veteran 
actually suffers from a chronic disability due to these 
symptoms.  Accordingly, the Board finds that these lay 
statements have minimal probative value when weighed against 
the medical evidence of record; specifically, the August 2005 
VA opinion and December 2006 VA examination. 

In conclusion,  a preponderance of the evidence is against 
the veteran's claim for weight loss, fever, chills, night 
sweats, fatigue or elevated liver enzymes as due to an 
undiagnosed illness.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection is warranted for gastrointestinal 
disability.  To that extent, the appeal is granted. 

Service connection is not warranted for weight loss, fever, 
chills, night sweats, fatigue or elevated liver enzymes.  To 
that extent, the appeal is denied.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


